Citation Nr: 0122720	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from November 1962 to December 
1964.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in July 1999 which denied the claimed benefits.  
This claim was previously before the Board in January 2000.  
It was remanded for a travel board hearing.  The veteran 
elected to have a videoconference hearing, and such hearing 
was conducted before the undersigned on May 31, 2001.


REMAND

Initially, the Board of Veterans' Appeals (Board) notes that, 
during the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Act and implementing regulations 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and the 
provisions are applicable to claims pending at the time of 
their enactment, including the present claims before the 
Board.  The Board must therefore assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA and implementing regulations.

The veteran has not received a VA examination specifically 
regarding the claimed disabilities, although a VA General 
Medical examination, conducted in September 1993 was negative 
for pertinent complaints.  The veteran has indicated he is 
receiving disability benefits from the Social Security 
Administration.  During his video conference hearing the 
veteran indicated that he was disabled due to a heart 
disorder along with his leg problem; however, he indicated 
that his leg disability has only significantly impaired him 
for the past six years, whereas he has been on disability 
since 1993.  Due to the ambiguity, Social Security records 
may be relevant to evaluating his claim.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the Veterans Claims Assistance Act of 
2000 and implementing regulations have not yet been 
satisfied.

A review of the veteran's service medical records indicates 
that he was treated on several occasions in early 1963 for 
right Achilles tendonitis.  Treatments consisted of 
injections for pain.  The veteran testified at his video 
conference hearing, conducted in May 2001, that he injured 
his right ankle during parachute training at Ft. Benning, 
Georgia in 1963.  He gave a history of a series of injections 
during service, and related that he was disqualified from 
Airborne training due to this disability.  He stated that he 
did not pursue disability compensation at the time of his 
separation from service because it would have entailed 
remaining in the military several months longer.  

A review of the claims folder indicates that the veteran is 
in receipt of Social Security Disability benefits.  The 
claims folder does not contain the medical records upon which 
that determination was based, nor is there an award letter 
which identifies the disability for which the veteran was 
determined to be unable to work.  As noted above, the veteran 
has made conflicting statements regarding the disabilities on 
which this determination was made.

Current private and VA medical records indicate a right ankle 
disability described most recently as retrocalcaneal 
bursitis.  Private records dated in August 2000 note that the 
veteran was offered surgery for Hagelund's deformity which 
was causing retrocalcaneal bursitis on the right.  Current 
treatment has consisted of injections and a brace.

There currently exists no formal VA orthopedic examination 
regarding this disability.  The Board concludes that, as the 
service medical records show an inservice disorder of the 
right ankle/Achilles tendon treated with injections for pain, 
and a current disability with similar manifestations, further 
development is in order.  

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the Social 
Security Administration and obtain 
records of any Social Security 
Administration decision that awarded 
disability benefits to the veteran, as 
well as the record upon which such 
decision was based.  The veteran should 
also be notified that he may submit or 
identify any additional relevant 
treatment records, such as any recent 
records of treatment by his private 
physician or any pertinent VA medical 
reports not already of record.  All 
records obtained should be associated 
with the claims folder.

2.  After the above records have been 
obtained, the veteran should be accorded 
a VA orthopedic examination to determine 
the etiology of his right ankle/Achilles 
tendon disability.  The examiner must 
furnish an opinion as to the likelihood 
that the veteran's right ankle/Achilles 
tendon disability began during service or 
if a pre-existing Hagelund's deformity 
was permanently aggravated by service.  
The claims folder must be made available 
to, and be reviewed by the examiner in 
conjunction with the examination.  A note 
to the effect that this review was 
accomplished should be included in any 
report provided.

3.  The RO should then review the claim 
of service connection for a right 
ankle/leg disability to determine whether 
the claim may be granted.  In affording 
such consideration, the RO should ensure 
that all development directed by this 
Remand is accomplished and that all 
appropriate assistance is provided to the 
veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) and 
implementing VA regulations.

4.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the clams 
folder is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




